Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given carful consideration.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over
Hector et al. 20050282072, in view of  Shoki. 20110027703 and Kinoshita 20140234756.
Hector et al. 20050282072 teaches with respect to figure 7, a substrate (12), a reflective multilayer (14), a first embedded layer (20), a second embedded layer (21), a second reflective multilayer (22) and an antireflection layer (400) [0018,0056]. The antireflection layer (400) can
be formed over an absorber layer (not shown) [0054-0055]. The embedded layer (20) can be Ru, HfO, BC, Zr, ZrO, TaO, TaSiO, TaSiON and the like. Embedded layer (21) can be Ni-Fe alloy, HfO, Cr, CrN, CrO, Zr, ZrO, TaN or the like [0022]. The masking layer (24) can be a resist or a hardmask of Cr, Ru or a dielectric film to improve the verticality of the etch [0045]. The sum of the pairs in the two reflective multilayers is 40, and the embedded layers are covered by 16 layers, with 24 layers between them and the substrate.  This provides a 180 degrees phase shift and minimum change in the reflectivity of the combined stack. 

    PNG
    media_image1.png
    234
    425
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    273
    478
    media_image2.png
    Greyscale

(partial figure of figure 6)

Shoki. 20110027703 teaches in example 1 with respect to figure 2A-C and 3A-C, a substrate (1), a reflective multilayer (4) with a 4 nm Si capping layer, a CrN buffer layer (5), a TaN semitransmissive layer (8), a TaO antireflection layer (9) and a TaN absorber layer (10) [0065-0080]. In example 2, a substrate (1), a reflective multilayer (4) with a 4 nm Si capping layer, a CrN buffer layer (5), a TaBN semitransmissive layer (8), a TaBO antireflection layer (9) and a TaBN absorber layer (10) [0081-0087]. In example 3, a substrate (1), a reflective multilayer (4) with a4 nm Si capping layer, a CrN buffer layer (5), a TaB semitransmissive layer (8), a TaBO antireflection layer (9) and a TaB absorber layer (10) [0088-0094]. In example 4, a substrate (1), a reflective multilayer (4) with a 4 nm Si capping layer, a CrN buffer layer (5), a TaN semitransmissive layer (8), a TaO antireflection layer (9), a CrN etch stop layer (14) and a TaN absorber layer (10) [0095-0103]. In example 5, a substrate (1), a reflective multilayer (4) with a 4 nm Si capping layer, a CrN buffer layer (5), a TaN semitransmissive layer (8), a TaO antireflection layer (9), a CrN etch stop layer (14), a TaN absorber layer (10) and a TaO antireflection layer [0088-0094]. Useful buffer layers can be Cr, Al, Ru, Ti, nitrides of these, $i02, Si3N4 or Al203 [0056]. The semitransmissive layer can be Ta, TaB, TaSi or nitrides of these. The antireflection layer is a TaO, such as TaBO [0060]. The absorber can be Ta, TaB, TaSi or nitrides of these or a Cr materials such as CrN [0062]. The low reflection layer can be a TaO, such as TaBO or SiON, Si02, MoSiN, MoSiON [0063]. In example 5, a CrN etch stop layer is between absorbing films (8), and absorbing films. (10,11). (The instant specification considers Cr, CrN,CrO,TaO, TaN, TaBO, TaBN to be absorbers (see prepub at [0023,0030] and TaBO can be an etch stop layer [0025]). The films (8,9) and (10,11) in example 5 are first and second absorber pairs within the context of claims 12. Films (5,8) and (9,10) also meet the limitations of claims 12-13.
	
    PNG
    media_image3.png
    201
    435
    media_image3.png
    Greyscale

Kinoshita 20140234756 teaches multiple multilayered reflective layers (21,22,23), where
the period/cycle length (thickness of each pair) of the third/upper multilayer (22) is 0.9 to 1.1 that
of the first/lower reflective film (21) [0068]. The period/cycle length (thickness of each pair) of the second/middle multilayer (23) is 4 nm and that of the adjacent layers is 7 nm (see examples 1-3) [0158-0239]. A conductive layer can be formed on the back surface  and can be Mo, Cr, Si, TiN, TaSi or the like [0153]. 

    PNG
    media_image4.png
    193
    283
    media_image4.png
    Greyscale


It would have been obvious to one to skilled in the art to modify the structure shown in figure 5 of Hector et al. 20050282072 by forming the first embedded layer (20) of TaO function  as a capping layer and the second of a different material based upon the disclosure at [0022] of Hector et al. 20050282072 over 24 layer pairs and providing an second layer made of TaN which acts as the absorber layer and adding a TaO as the etch stop layer based upon the teachings of Shoki.20110027703. (claim 1) and forming the upper ML of 16 layer pairs as a composite of the multilayers (21-23) of Kinoshita 20140234756 and modifying the multilayer period (paired thickness) to reduce the deformation of the substrate cause by internal stress as taught at [0014-0015] while minimizing the change in the reflectivity of the combined stack at [0043 ] of Hector et al. 
Alternatively, it would have been obvious to one to skilled in the art to modify the structure shown in figure 5 by forming the first embedded layer (20) of TaO  which acts as a capping layer over 24 layer pairs  and the second layer of Cr, CrN, CrO or TaN which acts as an absorber based upon the disclosure at [0022] of Hector et al. 20050282072  and an TaO layer which acts as an antireflection layer based upon the teachings of Shoki. and by forming the upper ML of 16 layer pairs  as a composite of the multilayers (21-23) of Kinoshita 20140234756 to reduce the deformation of the substrate cause by internal stress as taught at [0014-0015] and minimize the change in the reflectivity of the combined stack at [0043 ] of Hector et al. 
Further it would have been obvious to one skilled in the art to modify the resulting masks by providing a conductive layer on the rear surface of the reflective mask substrate to promote electrostatic chucking as taught in Kinoshita 20140234756 at [0153]. 
During the interview, the examiner was unable to find text relating to the distribution of the 40 bilayers of the two reflective layers.  Further reading of the reference found the text 
“[0043] For one embodiment of HPSM 10, the main parameters to obtain are the thickness of the ELs 20 and 21 and the number of periods of the molybdenum and silicon pairs for the upper reflective stack 22. The number of periods for the lower reflective stack is set 40 to make the reflectivity in region 26 as reflective as possible. Using the above equations, a plot can be generated that shows the reflectivity of regions 28 in the case where 4 nm of boron carbide for the EL 20 and 2.8 nm of an alloy of nickel and iron for the EL 21 are embedded at different positions under the upper multilayer reflective stack 22. Based on the graph, it can be determined that 180 degrees of phase shift and minimum change in reflectivity of combined reflective stack (14, 22) is achieved when the EL 20 and EL 21 are embedded sixteen (16) periods from the top of the combined reflective stack 14, 22. As will be described in more detail below, the phase shift between region 28 and region 30 should be 180 degrees, because portions of the upper reflective stack 22 and EL 21 are removed in region 30 of HPSM 10 so that patterning using the EUV mask is successful (see FIG. 5). A skilled artisan should recognize that by using different parameters (materials, wavelengths, etc.), the number of periods in the upper reflective stack 22, the thickness of EL 20 and EL 21, etc. may vary from those provided herein.”
This provides the direction of an example to the case where the number of periods (paired layers) in the lower layer is 24 and the upper reflective layer is 16, which is meets the argued limitation of the claims.  Additionally, there is direction to the use of the use of other numbers of periods (paired layers) in the upper reflective layer of the 40 periods total.  The rejection stands.

Claims 1,3-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over
Hector et al. 20050282072, in view of  Shoki. 20110027703 and Kinoshita 20140234756, further in view of Kosakai et al. JP 2017-116931.
Kosakai et al. JP 2017-116931 (machine translation attached) teaches backside conductive films for reflective masks formed on the opposite side of the substrate from the multilayer reflective film. It can be Cr , Cr compounds such as CrN, CrON, CrCN, CrCON, CrBN, CrBON, CrBCN, or CrBOCN, Ta, Ta alloys or Ta compounds such as TaB, TaN, TaO, TaON, TaCON, TaBN, TaBO, TaBON, TaBCON, TaHf, TaHfO, TaHfN, TaHfON, TaHfCON, TaSi, TaSiO, TaSiN, TaSiON, and TaSiCON [0089].








The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10996553. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 17 of 10996553 recites 
A method for manufacturing a reticle, comprising: 
forming a first reflective multilayer (ML) over a front-side surface of a mask substrate; 
forming a capping layer over the first reflective ML; 
depositing a first absorption layer formed of a first material over the capping layer; 
forming a second reflective ML over the first absorption layer; 
depositing an etch stop layer over the second reflective ML; 
forming a third reflective ML over the etch stop layer; 
forming a second absorption layer using the first material over the third reflective ML; performing a first patterning process to remove portions of the second absorption layer and the third reflective ML until the etch stop layer is exposed; and 
performing a second patterning process to remove portions of the etch stop layer, the second reflective ML and the first absorption layer until the capping layer is exposed.

Claim 18 recites:
The method for manufacturing a reticle as claimed in claim 17, further comprising: 
forming a third absorption layer using a second material over the second absorption layer; forming a hard mask layer over the third absorption layer; and 
forming a photoresist pattern over a portion of the hard mask layer before performing the first patterning process.

Claim 1 recites 
A reticle, comprising: a mask substrate having a front-side surface and a back-side surface;
 a first reflective multilayer (ML) over the front-side surface of the mask substrate; 
a capping layer over the first reflective ML; and 
an absorption composite structure over the capping layer, wherein the absorption composite structure comprises: a first absorption layer over the capping layer; a second absorption layer over the first absorption layer; a third absorption layer over the second absorption layer; 
an etch stop layer between the first absorption layer and the second absorption layer, wherein the first absorption layer and the second absorption layer are made of the same material; and 
a second reflective multilayer (ML) between the first absorption layer and the etch stop layer, wherein the first reflective ML comprises a first number of film pairs, and the second reflective ML comprises a second number of film pairs, and the second number of film pairs is less than the first number of film pairs.
Which yields a structure of :
ABS3
ABS2
Etch stop layer
ML2
ABS1
Capping layer
ML1
substrate


Claim 11 recites: 
A reticle, comprising: 
a mask substrate having a front-side surface and a back-side surface; 
a first reflective multilayer (ML) over the front-side surface of the mask substrate; 
a capping layer over the first reflective ML; 
an absorption composite structure over the capping layer, wherein the absorption composite structure comprises: a first absorption film pair over the capping layer, wherein the first absorption film pair comprises a first absorption layer and a second absorption layer over the first absorption layer, wherein the first absorption layer and the second absorption layer are made of different materials; and 
a second absorption film pair over the first absorption film pair, wherein the second absorption film pair comprises a third absorption layer and a fourth absorption layer over the third absorption layer, wherein the third absorption layer and the fourth absorption layer are made of different materials; 
a conductive layer over the back-side surface of the mask substrate; and 
a second reflective multilayer (ML) between the first absorption layer and the second absorption layer of the first absorption film pair, wherein the first reflective ML comprises a first number of film pairs, and the second reflective ML comprises a second number of film pairs, and the second number of film pairs is less than the first number of film pairs.

Claim 20 recites:
The method for manufacturing a reticle as claimed in claim 17, wherein the first reflective ML and the second reflective ML each comprises a plurality of film pairs, and the thickness of each of the film pairs in the second reflective ML is double of the thickness of each of the film pairs in the first reflective ML.


The claims 1 and 16 of the patent describe the reticle/mask patterned by instant process claims 1 and 16, excepting the presence of an etch stop layer between the first absorption layer and the second reflective ML. Claims 1 and 16 of the patent do recite the absorbing layer composite structures as being composed of a first absorber layer and a second absorber layer.   There is also the disclosure in the instant specification at [0044] and the patent at (5/55-62) that the second absorption material (of the second absorber layer) and the etch stop are made of the same material (eg. TaBO). The interpretation of the claims of the instant application and the patent in light of the specification make it clear that the second absorber layer can function as an etch stop layer which clearly establishes that the claims of the instant application, while not identical to those of the patent, are bounded by the language of the claims of the patent. Claim 17-20 of the patent recites the steps of patterning processes.   
It would have been obvious to use the process steps of claims 17-20 in patterning the second absorber film, the second reflective multilayer, the etch stop layer and the first absorber layer of claims 1-16 which recite these layers as well as a third reflective multilayer.  
Additionally, it would have been obvious to modify the processes rendered obvious above by using layer thicknesses recited in claim 20 of the patent (which is dependent upon claim 17) of the patent,  The third absorption layer and its patterning recited in claim 17 of the patent,  a third reflective ML obvious as recited in claim 6 or 13 of the patent and /or a TaB or CrN conductive layer on the backside of the substrate as recited in claim 14 of the patent 
The applicant argued that there was no obviousness statement/analysis in spite of the fact that each and every features recited in the claims of the instant application appears in the claims of the patent. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 6, 2022